Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	RCE 
The RCE dated 4-6-22 is entered. The amendments are entered in full. The previous rejection is now withdrawn. 
 Response to the applicant’s arguments 

The previous rejection is withdrawn. Over the course of a new search, a new reference was located and a new rejection is made herein.  Applicant’s arguments are now moot in view of the new rejection of the claims. 

    PNG
    media_image1.png
    860
    956
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    1165
    media_image2.png
    Greyscale

Claims 1, and 16-17 are amended to recite and Taveira is silent but Offer teaches“…….receiving an enhanced flight plan to the authorized flight plan from a supplemental data service provider, wherein the enhanced flight plan supplements the authorized flight plan by including one or more predefined  (see element 1004 where in the response to the in flight emergency by the aircraft in message M a ground station operator can provide an emergency spot for the aircraft to land via message M3 and message M4 where the autopilot can land the airplane at the alternative landing site) points provided by the supplemental data service provider, in which  provides each predefined point is defined by a set of conditions and a set of locations, the set of locations including alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned  condition of the set of conditions along the flight  storing the one or more predefined points in the UAV; flying the UAV along the flight path according to the enhanced flight plan; 
    PNG
    media_image3.png
    680
    1046
    media_image3.png
    Greyscale
 (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10 and FIG. 10 can provide the trajectory to the aircraft to a new landing site and FIG. 6-8)
…..unplanned  condition; and adjusting, autonomously by the UAV and in response to detecting the occurrence of the unexpected or unplanned condition, (see FIG. 21 where the tower server provides the flight path from the current position to a new landing zone as in block 2112-2110) the flight path of the UAV to navigate to an alternative location from-a the set of locations associated with the predefined point and associated with the  occurrence of the unexpected or unplanned condition”. (see FIG. 18-21 where the path having a horizontal distance 2112 from the ground and a vertical distance from other aircraft are provided; and FIG. 18 and col. 24, line 62 to col. 25, line 45 where a vertical turn is provided so there is no altitude loss by a sharper turn) (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7) (see FIG. 6, blocks 600-608). (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of TAVEIRA since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This supplemental fight plan from a ground server can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state change shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 


 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.: US 2014/0172194A1 to Levien that was filed in 2012and in further in view of United States Patent No.: US9257048B1 to Offer that was filed in 2010.   
    PNG
    media_image4.png
    585
    432
    media_image4.png
    Greyscale



Taveira discloses “1.    (Currently Amended) A method  for controlling an Unmanned Aerial Vehicle (UAV) , comprising: (see station 214 and 256, 230 that can communicate with the drone 100)
receiving (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)

wherein the enhanced flight plan …. one or more predefined points  (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
detecting (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)and adjusting  (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b) 
    PNG
    media_image5.png
    776
    507
    media_image5.png
    Greyscale
 a flight of the UAV…… a set of locations associated with the predefined point and associated with the detected condition. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira is silent but Levien teaches  “…  an authorized flight plan with a flight path from a start location to an end location for the UAV; receiving an enhanced flight plan to the authorized flight plan, wherein the enhanced flight plan  supplements the authorized flight plan by including one or more predefined points, in which the one or more predefined points provides alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned issue along the flight path, (see FIG. 8c where when the first uav receiving information that there is severe weather, danger and a heading of the second uav and that the second uav has no more fuel then the first uav can provide a different command) (see FIG. 8 where a first UAV can understand from 1. A second uav that they have detected a hazard and from a second uav that there is severe weather in blocks 802-816) (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
 and wherein …condition from a respective set of conditions associated with a predefined point in the one or more predefined points stored in the UAV, wherein the condition pertains to the occurrence of unexpected or unplanned issue; and adjusting, autonomously by the UAV and in response to detecting the condition,-a the flight path of the UAV  to navigate to an alternative location from” ,  (see FIG. 8f where the UAVs can report that the mission has been completed and the objective is compete or the mission status is not complete in blocks 805-858) (see paragraph 115 to 119 where one drone can fail in the mission and the second drone can proceed to complete the mission and replace the payload from the depot and then take the payload to the original destination and the original drone has been hacked) , (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
    PNG
    media_image6.png
    944
    1379
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    957
    1350
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of LEVIEN since LEVIEN teaches that a first drone can communicate with a second and a third drone to understand about hazards, or severe weather and then modulate a path of the first drone. See FIG. 8a to 9. Additionally, a second and a third drone can provide indications that the mission was a success or a failure to the first drone.   If a mission of the second drone has failed (payload deliver) or if the second drone has been hacked and is not operable, then a first drone can move to the depot and obtain a second replacement payload and complete the mission.  This can ensure a mission success even if the drone is lost.   See claims 1-33 and paragraph 115-130 of Levien.

    PNG
    media_image1.png
    860
    956
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    1165
    media_image2.png
    Greyscale

Claim 1 is amended to recite and Taveira is silent but Offer teaches“…….receiving an enhanced flight plan to the authorized flight plan from a supplemental data service provider, wherein the enhanced flight plan supplements the authorized flight plan by including one or more predefined  (see element 1004 where in the response to the in flight emergency by the aircraft in message M a ground station operator can provide an emergency spot for the aircraft to land via message M3 and message M4 where the autopilot can land the airplane at the alternative landing site) points provided by the supplemental data service provider, in which  provides each predefined point is defined by a set of conditions and a set of locations, the set of locations including alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned  condition of the set of conditions along the flight  storing the one or more predefined points in the UAV; flying the UAV along the flight path according to the enhanced flight plan; 
    PNG
    media_image3.png
    680
    1046
    media_image3.png
    Greyscale
 (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10 and FIG. 10 can provide the trajectory to the aircraft to a new landing site and FIG. 6-8)
…..unplanned  condition; and adjusting, autonomously by the UAV and in response to detecting the occurrence of the unexpected or unplanned condition, (see FIG. 21 where the tower server provides the flight path from the current position to a new landing zone as in block 2112-2110) the flight path of the UAV to navigate to an alternative location from-a the set of locations associated with the predefined point and associated with the  occurrence of the unexpected or unplanned condition”. (see FIG. 18-21 where the path having a horizontal distance 2112 from the ground and a vertical distance from other aircraft are provided; and FIG. 18 and col. 24, line 62 to col. 25, line 45 where a vertical turn is provided so there is no altitude loss by a sharper turn) (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7) (see FIG. 6, blocks 600-608). (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of TAVEIRA since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This supplemental fight plan from a ground server can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state change shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 


    PNG
    media_image5.png
    776
    507
    media_image5.png
    Greyscale

Claim 2 is cancelled.
Taveria discloses “ “2.    (Currently Amended) The method of claim 1, wherein the predefined point in the one or more predefined points is associated with a higher-level directive describing an action to be taken by the UAV upon detecting an occurrence of the condition associated with the predefined point”. (see FIG. 2 c where the uav is directed to move away and not enter the restricted area 260a; 260b; see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) 
Claim 3 is amended to recite and Levien teaches “…wherein the predefined point in the one or more points that is associated with a higher level directive that includes a periodization and selection criteria  for selecting an alternative location”. (see FIG. 8c where when the first uav receiving information that there is severe weather, danger and a heading of the second uav and that the second uav has no more fuel then the first uav can provide a different command) (see FIG. 8 where a first UAV can understand from 1. A second uav that they have detected a hazard and from a second uav that there is severe weather in blocks 802-816) (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946; see FIG. 8f where the UAVs can report that the mission has been completed and the objective is compete or the mission status is not complete in blocks 805-858) (see paragraph 115 to 119 where one drone can fail in the mission and the second drone can proceed to complete the mission and replace the payload from the depot and then take the payload to the original destination and the original drone has been hacked) , (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
    PNG
    media_image6.png
    944
    1379
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    957
    1350
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of LEVIEN since LEVIEN teaches that a first drone can communicate with a second and a third drone to understand about hazards, or severe weather and then modulate a path of the first drone. See FIG. 8a to 9. Additionally, a second and a third drone can provide indications that the mission was a success or a failure to the first drone.   If a mission of the second drone has failed (payload deliver) or if the second drone has been hacked and is not operable, then a first drone can move to the depot and obtain a second replacement payload and complete the mission.  This can ensure a mission success even if the drone is lost.   See claims 1-33 and paragraph 115-130 of Levien.

Taveria discloses “ 3.    (Original) The method of claim 1, wherein the higher-level directive of the predefined point includes prioritization and selection criteria for selecting a location from the set of locations associated with the predefined point. (see FIG. 2 c where the uav is directed to move away and not enter the restricted area 260a; 260b; see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) 
    PNG
    media_image8.png
    730
    482
    media_image8.png
    Greyscale

Taveria discloses “ 4.    (Original) The method of claim 3, wherein the higher-level directive of the predefined point includes transmitting an indication of an alternative location from the set of locations associated with the predefined point to a device separate from the UAV”.(see FIG. 3a to 3b where the ground station broadcasts a signal where 217 there is a zone 320b and a drone is not to enter but has to move along a different location 311c)
Taveria discloses “5.    (Currently Amended) The method of claim 1, further comprising:
receiving an update to the enhanced flight plan, (see FIG. 3c where the drone has a flight plan that includes areas that it is allowed to access and other areas it is not allowed to access) including a new predefined point and an update to an existing predefined point or both. (see FIG. 3a to 3b where the ground station broadcasts a signal where 217 there is a zone 320b and a drone is not to enter but has to move along a different location 311c)
Taveria discloses “6.    (Original) The method of claim 1, wherein the predefined point in the one or more predefined points is associated with a plurality of locations that are each associated with a single condition, and each location in the plurality of locations is associated with a priority. (see FIG. 3a to 3b where the ground station broadcasts a signal where 217 there is a zone 320b and a drone is not to enter but has to move along a different location 311c);
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US20170323572A1 to Chan et al. that was filed in 2014 and in view of Levien and in view of Offer.
Taveira is silent but Chan teaches “7.    (Currently Amended) The method of claim 6, wherein adjusting the flight path includes: adjusting the flight using one alternative location in the plurality of locations based on the priority associated with each location in the plurality of locations upon detecting the occurrence of the single condition”.  (see paragraph 142-145; 158-162; 191 where if the drone has a profile that has a priority then the drone can operate in a certain airspace for example a drone can pay a transaction fee to use the airspace while a different drone cannot access that airspace; where a first drone can receive a express status and can move through a zone at a high speed while a second local craft cannot) 

    PNG
    media_image9.png
    963
    762
    media_image9.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHAN and the disclosure of TAVEIRA since CHAN teaches that a drone can pay a fee to a server or entity. Then the drone can be permitted access to the airspace and may travel at a first higher speed through the airspace at a predetermined altitude.  However, a second drone can be a local drone and must travel at a slower speed through the airspace.  This can provide an improvement where a longer range drone can move faster through an airspace and have priority over other drones so as to accomplish its tasks faster. However on the other hand if the drone moves outside of the envelope and speeds in FIG. 13b this can cause a collision and an avoidance is ensured if the vehicle stays within the flyway designated by f in FIG. 13a-b.  See paragraphs 142-191 of Chan. 

 

Claims 8-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of Levien and in view of Offer. 
    PNG
    media_image4.png
    585
    432
    media_image4.png
    Greyscale


Taveria discloses “8.    (Original) The method of claim 1, wherein a predefined point in the one or more predefined points is associated with a condition of a loss of a UAV operator connection and a set of locations corresponding to locations of communication towers”.  (see paragraph 55 where the periodic heartbeat check can indicate that 1. The drone connection 232 is not viable and/or is not viable. Then the drone can be determined to have lost contact with the RF signal. Then the drone can be provided to control and provide an alert that the drone is being jammed and then the drone has to emergency land). 
Taveria discloses “9.    (Original) The method of claim 8, wherein adjusting the flight includes:
upon detecting the  loss of a UAV operator connection, autonomously deciding to navigate to an alternative location from the set of locations corresponding to locations of communication towers to regain the connection with the UAV operator.  (see paragraph 55-56 where the periodic heartbeat check can indicate that 1. The drone connection 232 is not viable and/or is not viable. Then the drone can be determined to have lost contact with the RF signal. Then the drone can be provided to control and provide an alert that the drone is being jammed and then the drone has to emergency land, in the event the drone 100 loses contact with GNSS satellites 235, the drone 100 may fall back to using alternative navigation methods (e.g., trilateration based on signals detected from identifiable RF emitters as described).).
Claims 10-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent No.: 9434267B2 to Wang et al. that was filed in 2014 and in view of Levien and in view of Offer.

Taveira is silent but WANG teaches “10.    (Original) The method of claim 1, wherein a predefined point in the one or more predefined points is associated with a condition of a low battery (see col. 16, line 16 to 40) and the set of locations corresponding to safe landing zones for charging the UAV”.  (See col. 3 line 15 to col. 4, line 66 and col. 16, line 40-66). 
 It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of WANG and the disclosure of TAVEIRA since WANG teaches that a drone can include a first and a second battery.  When the batteries have a low power, the drone can be lowered via waypoints and autonomous instructions to a safe landing replenishment station.  A backup energy source can be provided to the drone where one battery can provide power and a second battery can be charged.   This ensures a continuous power supply to the drone.  See col. 31, lines 4-col. 32, line 35 and the abstract and claims 1-16 of Wang. 

Taveira is silent but WANG teaches “11.    (Original) The method of claim 10, wherein adjusting the flight path includes:
upon detecting a battery level of the UAV below a defined level, (see col. 16, line 16 to 40)autonomously deciding to land at the alternative location from the set of locations corresponding to the safe landing zones. (See col. 3 line 15 to col. 4, line 66 and col. 16, line 40-66). 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of WANG and the disclosure of TAVEIRA since WANG teaches that a drone can include a first and a second battery.  When the batteries have a low power, the drone can be lowered via waypoints and autonomous instructions to a safe landing replenishment station.  A backup energy source can be provided to the drone where one battery can provide power and a second battery can be charged.   This ensures a continuous power supply to the drone.  See col. 31, lines 4-col. 32, line 35 and the abstract and claims 1-16 of Wang. 

    PNG
    media_image10.png
    827
    604
    media_image10.png
    Greyscale

Claims 12-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent No.: 10,332,405 to Kopardekar et al. that was filed in 2014 and in view of Levien and in view of Offer.
Taveira is silent but Kopardekar teaches “12.    (Original) The method of claim 1, wherein a predefined point in the one or more predefined points is associated with a severe weather (See FIG. 9 where the drone has a weather module from the server 902; see col. 8, lines 30-40 where a severe weather on a route can be determined) condition and a set of locations corresponding to safe landing zones.  (see col. 9, lines 1-27 and col. 13, lines 1-31)”. 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOPARDEKAR and the disclosure of TAVEIRA since KOPARDEKAR teaches that a drone can include a weather module that receives messages of real time weather conditions.  See FIG. 12, blocks 1202-1208.  Then the drone can make a determination of a severe weather condition (hurricane) and if the drone is able to withstand the weather or if it needs a correction to the flight plan. See FIG. 13.   In some instances, the drone can evade danger in FIG. 19 and land via an emergency landing.  The computers perform at least one of: severe wind, wake, and weather prediction and avoidance; collision prediction and avoidance; route planning and rerouting; dynamic weather routing; congestion management and resolution; obstacle sensing and avoidance; crossing point management; separation assurance; separation buffer calculations for degraded surveillance conditions and inclement weather; sequencing and spacing; arrival and departure phase management; trajectory generation and management; corridor creation and selection; emergency management; geo-fencing; spatial-fencing; altitude assignment; controlled airspace avoidance (e.g., Class A, B, and C airspace); autonomous cueing for surface movement, takeoff, departure, arrival, and landing; identification and management of degraded signals and lost links; last 10 feet calculations and management for abort, go-around, or divert; all-land-immediately determination and management; and vehicle authentication. See claims 9-16 and the abstract.  

Taveira is silent but Kopardekar teaches “13.    (Original) The method of claim 12, wherein adjusting the flight includes:
upon detecting a severe weather condition, autonomously deciding to land at a location in the set of alternative locations from corresponding to the safe landing zones. (see col. 9, lines 1-27, col. 16, lines 1-50 and col. 13, lines 1-31)”.
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOPARDEKAR and the disclosure of TAVEIRA since KOPARDEKAR teaches that a drone can include a weather module that receives messages of real time weather conditions.  See FIG. 12, blocks 1202-1208.  Then the drone can make a determination of a severe weather condition (hurricane) and if the drone is able to withstand the weather or if it needs a correction to the flight plan. See FIG. 13.   In some instances, the drone can evade danger in FIG. 19 and land via an emergency landing.  The computers perform at least one of: severe wind, wake, and weather prediction and avoidance; collision prediction and avoidance; route planning and rerouting; dynamic weather routing; congestion management and resolution; obstacle sensing and avoidance; crossing point management; separation assurance; separation buffer calculations for degraded surveillance conditions and inclement weather; sequencing and spacing; arrival and departure phase management; trajectory generation and management; corridor creation and selection; emergency management; geo-fencing; spatial-fencing; altitude assignment; controlled airspace avoidance (e.g., Class A, B, and C airspace); autonomous cueing for surface movement, takeoff, departure, arrival, and landing; identification and management of degraded signals and lost links; last 10 feet calculations and management for abort, go-around, or divert; all-land-immediately determination and management; and vehicle authentication. See claims 9-16 and the abstract.  

Taveira is silent but Kopardekar teaches “14.    (Original) The method of claim 1, wherein a predefined point in the one or more predefined points is associated with a condition of an aborted flight and the set of locations corresponding to safe landing zones. (See col. 39, line 1-51)”. 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOPARDEKAR and the disclosure of TAVEIRA since KOPARDEKAR teaches that a drone can include a weather module that receives messages of real time weather conditions.  See FIG. 12, blocks 1202-1208.  Then the drone can make a determination of a severe weather condition (hurricane) and if the drone is able to withstand the weather or if it needs a correction to the flight plan. See FIG. 13.   In some instances, the drone can evade danger in FIG. 19 and land via an emergency landing.  The computers perform at least one of: severe wind, wake, and weather prediction and avoidance; collision prediction and avoidance; route planning and rerouting; dynamic weather routing; congestion management and resolution; obstacle sensing and avoidance; crossing point management; separation assurance; separation buffer calculations for degraded surveillance conditions and inclement weather; sequencing and spacing; arrival and departure phase management; trajectory generation and management; corridor creation and selection; emergency management; geo-fencing; spatial-fencing; altitude assignment; controlled airspace avoidance (e.g., Class A, B, and C airspace); autonomous cueing for surface movement, takeoff, departure, arrival, and landing; identification and management of degraded signals and lost links; last 10 feet calculations and management for abort, go-around, or divert; all-land-immediately determination and management; and vehicle authentication. See claims 9-16 and the abstract.  

Taveira is silent but Kopardekar teaches “15.    (Original) The method of claim 14, further comprising: receiving a request to abort flight of the UAV; and
upon receiving the request to abort the flight, autonomously deciding to land at the alternative location from the set of locations corresponding to the safe landing zones. (see col. 39, line 1-51)”. 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOPARDEKAR and the disclosure of TAVEIRA since KOPARDEKAR teaches that a drone can include a weather module that receives messages of real time weather conditions.  See FIG. 12, blocks 1202-1208.  Then the drone can make a determination of a severe weather condition (hurricane) and if the drone is able to withstand the weather or if it needs a correction to the flight plan. See FIG. 13.   In some instances, the drone can evade danger in FIG. 19 and land via an emergency landing.  The computers perform at least one of: severe wind, wake, and weather prediction and avoidance; collision prediction and avoidance; route planning and rerouting; dynamic weather routing; congestion management and resolution; obstacle sensing and avoidance; crossing point management; separation assurance; separation buffer calculations for degraded surveillance conditions and inclement weather; sequencing and spacing; arrival and departure phase management; trajectory generation and management; corridor creation and selection; emergency management; geo-fencing; spatial-fencing; altitude assignment; controlled airspace avoidance (e.g., Class A, B, and C airspace); autonomous cueing for surface movement, takeoff, departure, arrival, and landing; identification and management of degraded signals and lost links; last 10 feet calculations and management for abort, go-around, or divert; all-land-immediately determination and management; and vehicle authentication. See claims 9-16 and the abstract.  
 


Claims 16-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of Levien and in view of Offer. 
    PNG
    media_image4.png
    585
    432
    media_image4.png
    Greyscale


Taveira discloses “16.    (Currently Amended) A non-transitory computer-readable storage medium a computing device (see station 214 and 256, 230 that can communicate with the drone 100)receive an enhanced flight plan, wherein the enhanced flight plan includes one or more (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
predefined points and each of the predefined points is associated with a set of
conditions and a set of locations:
store the one or more predefined points in an Unmanned Aerial Vehicle (UAV):
fly the UAV according to the enhanced flight plan: (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
detect by the UAV. a condition associated with a predefined point in the one or more
predefined points stored in the UAV: and (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
adjust autonomously by the UAV and in response to detecting the condition, a flight of (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b) 
    PNG
    media_image5.png
    776
    507
    media_image5.png
    Greyscale
 
the UAV using a set of locations associated with the predefined point and
associated with the detected condition. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)

    PNG
    media_image5.png
    776
    507
    media_image5.png
    Greyscale

Taveira is silent but Levien teaches  “…  an authorized flight plan with a flight path from a start location to an end location for the UAV; receiving an enhanced flight plan to the authorized flight plan, wherein the enhanced flight plan  supplements the authorized flight plan by including one or more predefined points, in which the one or more predefined points provides alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned issue along the flight path, (see FIG. 8c where when the first uav receiving information that there is severe weather, danger and a heading of the second uav and that the second uav has no more fuel then the first uav can provide a different command) (see FIG. 8 where a first UAV can understand from 1. A second uav that they have detected a hazard and from a second uav that there is severe weather in blocks 802-816) (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
 and wherein …condition from a respective set of conditions associated with a predefined point in the one or more predefined points stored in the UAV, wherein the condition pertains to the occurrence of unexpected or unplanned issue; and adjusting, autonomously by the UAV and in response to detecting the condition,-a the flight path of the UAV  to navigate to an alternative location from” ,  (see FIG. 8f where the UAVs can report that the mission has been completed and the objective is compete or the mission status is not complete in blocks 805-858) (see paragraph 115 to 119 where one drone can fail in the mission and the second drone can proceed to complete the mission and replace the payload from the depot and then take the payload to the original destination and the original drone has been hacked) , (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
    PNG
    media_image6.png
    944
    1379
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    957
    1350
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of LEVIEN since LEVIEN teaches that a first drone can communicate with a second and a third drone to understand about hazards, or severe weather and then modulate a path of the first drone. See FIG. 8a to 9. Additionally, a second and a third drone can provide indications that the mission was a success or a failure to the first drone.   If a mission of the second drone has failed (payload deliver) or if the second drone has been hacked and is not operable, then a first drone can move to the depot and obtain a second replacement payload and complete the mission.  This can ensure a mission success even if the drone is lost.   See claims 1-33 and paragraph 115-130 of Levien.

    PNG
    media_image1.png
    860
    956
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    1165
    media_image2.png
    Greyscale

Claim 1 is amended to recite and Taveira is silent but Offer teaches“…….receiving an enhanced flight plan to the authorized flight plan from a supplemental data service provider, wherein the enhanced flight plan supplements the authorized flight plan by including one or more predefined  (see element 1004 where in the response to the in flight emergency by the aircraft in message M a ground station operator can provide an emergency spot for the aircraft to land via message M3 and message M4 where the autopilot can land the airplane at the alternative landing site) points provided by the supplemental data service provider, in which  provides each predefined point is defined by a set of conditions and a set of locations, the set of locations including alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned  condition of the set of conditions along the flight  storing the one or more predefined points in the UAV; flying the UAV along the flight path according to the enhanced flight plan; 
    PNG
    media_image3.png
    680
    1046
    media_image3.png
    Greyscale
 (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10 and FIG. 10 can provide the trajectory to the aircraft to a new landing site and FIG. 6-8)
…..unplanned  condition; and adjusting, autonomously by the UAV and in response to detecting the occurrence of the unexpected or unplanned condition, (see FIG. 21 where the tower server provides the flight path from the current position to a new landing zone as in block 2112-2110) the flight path of the UAV to navigate to an alternative location from-a the set of locations associated with the predefined point and associated with the  occurrence of the unexpected or unplanned condition”. (see FIG. 18-21 where the path having a horizontal distance 2112 from the ground and a vertical distance from other aircraft are provided; and FIG. 18 and col. 24, line 62 to col. 25, line 45 where a vertical turn is provided so there is no altitude loss by a sharper turn) (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7) (see FIG. 6, blocks 600-608). (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of TAVEIRA since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This supplemental fight plan from a ground server can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state change shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 

Taveira discloses “17. (Currently Amended) A network device 
a memory  (see station 214 and 256, 230 that can communicate with the drone 100)
receive an enhanced flight plan, wherein the enhanced flight plan includes one or (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
more predefined points and each of the predefined points is associated
with a set of conditions and a set of locations: store the one or more predefined points in the UAV:
fly the UAV according to the enhanced flight plan: (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
detect by the UAV. a condition associated with a predefined point in the one or
more predefined points stored in the UAV: and adjust autonomously by the UAV and in response to detecting the condition, a (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)
flight of the UAV using a set of locations associated with the predefined
point and associated with the detected condition. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)

    PNG
    media_image5.png
    776
    507
    media_image5.png
    Greyscale

Taveira is silent but Levien teaches  “…  an authorized flight plan with a flight path from a start location to an end location for the UAV; receiving an enhanced flight plan to the authorized flight plan, wherein the enhanced flight plan  supplements the authorized flight plan by including one or more predefined points, in which the one or more predefined points provides alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned issue along the flight path, (see FIG. 8c where when the first uav receiving information that there is severe weather, danger and a heading of the second uav and that the second uav has no more fuel then the first uav can provide a different command) (see FIG. 8 where a first UAV can understand from 1. A second uav that they have detected a hazard and from a second uav that there is severe weather in blocks 802-816) (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
 and wherein …condition from a respective set of conditions associated with a predefined point in the one or more predefined points stored in the UAV, wherein the condition pertains to the occurrence of unexpected or unplanned issue; and adjusting, autonomously by the UAV and in response to detecting the condition,-a the flight path of the UAV  to navigate to an alternative location from” ,  (see FIG. 8f where the UAVs can report that the mission has been completed and the objective is compete or the mission status is not complete in blocks 805-858) (see paragraph 115 to 119 where one drone can fail in the mission and the second drone can proceed to complete the mission and replace the payload from the depot and then take the payload to the original destination and the original drone has been hacked) , (see FIG. 9d where in block 944 that the first uav now needs to take over the mission from the second uav and obtain replacements from the depot and then move to complete the mission in blocks 802-946)
    PNG
    media_image6.png
    944
    1379
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    957
    1350
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of LEVIEN since LEVIEN teaches that a first drone can communicate with a second and a third drone to understand about hazards, or severe weather and then modulate a path of the first drone. See FIG. 8a to 9. Additionally, a second and a third drone can provide indications that the mission was a success or a failure to the first drone.   If a mission of the second drone has failed (payload deliver) or if the second drone has been hacked and is not operable, then a first drone can move to the depot and obtain a second replacement payload and complete the mission.  This can ensure a mission success even if the drone is lost.   See claims 1-33 and paragraph 115-130 of Levien.
 
    PNG
    media_image1.png
    860
    956
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    829
    1165
    media_image2.png
    Greyscale

Claim 1 is amended to recite and Taveira is silent but Offer teaches“…….receiving an enhanced flight plan to the authorized flight plan from a supplemental data service provider, wherein the enhanced flight plan supplements the authorized flight plan by including one or more predefined  (see element 1004 where in the response to the in flight emergency by the aircraft in message M a ground station operator can provide an emergency spot for the aircraft to land via message M3 and message M4 where the autopilot can land the airplane at the alternative landing site) points provided by the supplemental data service provider, in which  provides each predefined point is defined by a set of conditions and a set of locations, the set of locations including alternative locations for the UAV to fly to upon occurrence of an unexpected or unplanned  condition of the set of conditions along the flight  storing the one or more predefined points in the UAV; flying the UAV along the flight path according to the enhanced flight plan; 
    PNG
    media_image3.png
    680
    1046
    media_image3.png
    Greyscale
 (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10 and FIG. 10 can provide the trajectory to the aircraft to a new landing site and FIG. 6-8)
…..unplanned  condition; and adjusting, autonomously by the UAV and in response to detecting the occurrence of the unexpected or unplanned condition, (see FIG. 21 where the tower server provides the flight path from the current position to a new landing zone as in block 2112-2110) the flight path of the UAV to navigate to an alternative location from-a the set of locations associated with the predefined point and associated with the  occurrence of the unexpected or unplanned condition”. (see FIG. 18-21 where the path having a horizontal distance 2112 from the ground and a vertical distance from other aircraft are provided; and FIG. 18 and col. 24, line 62 to col. 25, line 45 where a vertical turn is provided so there is no altitude loss by a sharper turn) (see FIG. 10 where the ground station operator provides the route to the alternative landing site in blocks 1000-1008 and messages m1-m7) (see FIG. 6, blocks 600-608). (see routing that uses sensors to provide the positioning of the aircraft in col. 18, line 45 to col. 19, line 10)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Offer of BOEING™ with the disclosure of TAVEIRA since Offer teaches that an emergency can be detected in block 900, m1.  Then a suitable airport can be provided that is not the ultimate destination but instead is an emergency airport.  A ground station operator 1004 can provide an input to provide an alternative landing site and an automatic landing can be provided via messages M4- M7. The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site. Further, the operator may direct the aircraft to the landing site or may employ a control system, such as an autopilot, to fly the aircraft to the landing site. This supplemental fight plan from a ground server can provide a safe emergency landing that is an autopilot from an input from the ground station alone a state change shown in FIG. 20 along path 2002-2004 and in response to an emergency.  See abstract and claims 1-10 of Offer. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668